Citation Nr: 9933169	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
a mental disorder is well grounded.

2.  Entitlement to service connection for a mental disorder.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1952 to March 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department 

of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a mental disorder.

This claim was previously before the Board and was the 
subject of a September 1998 Board decision which found that 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a mental 
disorder.  Attached to the September 1998 Board decision was 
a remand that instructed the RO to consider the veteran's 
reopened claim.

The Board notes that the veteran was represented by an 
attorney at the time of the September 1998 Board decision and 
remand.  However, the veteran has informed the Board, by 
means of a letter received in August 1999, that he no longer 
desired to be represented by that attorney.

The veteran's claim of entitlement to service connection for 
a mental disorder is addressed in the remand attached to this 
decision.


FINDING OF FACT

The veteran has advanced a plausible claim of entitlement to 
service connection for a mental disorder.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a mental disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a mental disorder during 
service; (2) whether he currently has a mental disorder; and, 
if so, (3) whether any current mental disorder is 
etiologically related to his inservice mental disorder, or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 

training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability that has not been clearly shown in service where 
there is a relationship or connection between that current 
disability and a disease contracted or an injury sustained 
during service is shown.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).

The Board notes that the veteran was discharged from service 
upon a finding of mental deficiency, primary, which was found 
to have existed prior to his entry to service, and which was 
found not to have been aggravated by his service.  The 
veteran is currently diagnosed with Bipolar I Disorder and 
Anxiety Disorder, not otherwise specified.  A May 1997 
private physician's opinion states that the veteran's 
disability can be related back to his service.

Therefore, as there is evidence showing that a mental 
disorder is currently present, evidence showing a mental 
disorder in service, and evidence showing a nexus or link 
between the inservice mental disorder and the current mental 
disorder, the Board finds that the veteran's claim has 
satisfied the requirement of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim of entitlement to service connection for mental 
disorder is well grounded.


ORDER

The veteran's claim of entitlement to service connection for 
a mental disorder is well grounded.



REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran's file contains a form 
indicating that he was scheduled for a VA examination on 
November 4, 1998.  The file also contains an examination 
report with the veteran's name at the top.  However, the 
examination report contains only the information sought by 
the rating board on examination, and does not contain any 
responses to those specific questions.  No information has 
been entered on that form.  There is no specific indication 
of whether or not the VA examination occurred.  Furthermore, 
there is no specific information indicating that the veteran 
was ever notified of the date of the examination or 
indicating whether he reported to the examination.

In any event, the Board feels that the report of a 
contemporaneous VA examination would be useful in determining 
whether the veteran's current mental disorder may be related 
to his inservice diagnosis of mental deficiency.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA mental disorders examination.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  

Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
full multiaxial diagnosis pursuant 
to the criteria of the Diagnostic 
and Statistical Manual for Mental 
Disorders (DSM-IV) of the American 
Psychiatric Association.

c)  The examiner should provide an 
opinion as to whether it is as 
likely as not that the veteran's 
current mental disorder is 
etiologically related to his service 
diagnosis of mental deficiency or 
other inservice symptomatology.  In 
making this determination, the 
examiner should discuss whether the 
current mental diagnosis may 
represent the same mental disorder 
that was present during the 
veteran's service.  In providing an 
opinion as to the likelihood of 
relationship, the examiner should 
classify the likelihood of 
relationship as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

d)  Following a review of the 
records, the examiner should provide 
an opinion as to whether it is as 
likely as not that a psychosis was 
manifested within one year following 
the 

veteran's separation from service.  
In providing an opinion as to 
likelihood, the examiner should 
classify the likelihood as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals







